DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 50-55, 65, 66, and 68-71, in the reply filed on September 14, 2022 is acknowledged.  The traversal is on the grounds that examination of the claims at the present time will not result in any burden of search and consideration.  This is not found persuasive because the instant application is a national stage application submitted under 35 U.S.C.371 application and therefore, the restriction is based on a lack of unity and not on a search burden.  
Applicant additionally argues that restriction is improper because there was no lack of unity raised in the International Preliminary Report on Patentability and the Written Opinion of the International Search Authority and since this assertion was not made in the international stage, Applicant argues that is should not be asserted now.  Applicant further argues that 35 U.S.C. 372 provides for reexamination of unity of invention only when the international application designated the United States, but did not originate in the United States but there is no provision for a reexamination of the unity of invention when the international application originated in the United States as is the case with the instant application. 
This is not found persuasive because the International Preliminary Report states that only claims 1-3 and 28-30, which correspond with the instantly elected invention, were searchable and claims 4-27 and 31-49, which encompass the instantly non-elected inventions, were not searchable and no international search report was established for those claims.  As such, unity of invention was only considered in regards to the searchable claims, which correspond to the instantly elected invention.  Unity of Invention or lack thereof for the instantly non-elected inventions could not be determined in the international stage because the claims encompassing those inventions were not searchable and therefore not considered.
Applicant further argues that the technical feature of the composition as defined by claim 50 is a special technical feature as McGinness does not disclose all of the limitations of amended claim 50.
However, the technical feature of the composition as defined by newly amended claim 50 is not a special technical feature as it does not make a contribution over the prior art in view of Nguyen (U.S. Pat. Pub. 2005/0103424) and Omori (JP5378088), respectively, as discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 56-64 and 72-77 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 14, 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 52, the limitation “wherein the covert tamper evidencing agent comprises a compound selected from 10,10’,11,11’-tetrahydro-bi-5H-dibenzo[a,d]cycloheptene, tris-(8-hydroxyquinoline)aluminum, and combination thereof” is indefinite because it is unclear if these compounds are the same as the covert tamper evidencing agent claimed in claim 50, from which claim 52 depends, or if these compounds are in addition to the materials claimed in claim 50.  For purposes of prosecution, the Examiner has interpreted the limitation to mean “wherein the covert tamper evidencing agent further comprises a compound selected from 10,10’,11,11’-tetrahydro-bi-5H-dibenzo[a,d]cycloheptene, tris-(8-hydroxyquinoline)aluminum, and combination thereof”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 50-54, 65, 66, 68, and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen (U.S. Pat. Pub. 2005/0103424) as evidenced by Kozee (U.S. Pat. Pub. 2016/0101639).
Regarding claims 50, 53, and 54, Nguyen teaches a composition that covertly reveals whether an article associated with the composition has been tampered with (luminescent composition, Abstract; Paragraphs [0001] and [0033]), comprising: (a) a covert tamper evidencing agent (luminescent compound, Paragraph [0044]) that, when tampered with, covertly reveals tampering (invisible under ambient light, Paragraphs [0033] and [0107]; only becomes visible when exposed to UV radiation, Paragraphs [0033]-[0034] and [0107]); and
(b) a resin carrier for the covert tamper evidencing agent (Paragraphs [0039] and [0089]-[0090]).  Nguyen further teaches wherein the covert tamper evidencing agent comprises an aggregation induced luminogenic material, wherein the aggregation induced emission material is a luminogenic benzazole derivative, and wherein the luminogenic benzazole derivative is a luminogenic benzoxazole compound (Uvitex OB, Paragraph [0066]).  As evidenced by Kozee, Uvitex OB is a luminogenic benzoxazole compound (Paragraph [0026]).
	Regarding claim 51, Nguyen teaches wherein the covert tamper evidencing agent emits detectable light when exposed to UV light (Paragraphs [0033]-[0034]).
	Regarding claim 52, Nguyen teaches wherein the covert tamper evidencing agent further comprises tris-(8-hydroxyquinoline)aluminum (at least two, Paragraphs [0039], [0068] and [0083]).
Regarding claims 65, 68, and 69, Nguyen teaches an adhesive composition that covertly reveals whether an article associated with the composition has been tampered with (luminescent composition, Abstract; Paragraphs [0001] and [0033]), comprising: (a) a covert tamper evidencing agent (luminescent compound, Paragraph [0044]) that, when tampered with, covertly reveals tampering (invisible under ambient light, Paragraphs [0033] and [0107]; only becomes visible when exposed to UV radiation, Paragraphs [0033]-[0034] and [0107]); and
(b) an adhesive carrier for the covert tamper evidencing agent (polymeric binder, Paragraphs [0039] and [0089]-[0090]).  Nguyen further teaches wherein the covert tamper evidencing agent comprises tris-(8-hydroxyquinoline)aluminum (at least two, Paragraphs [0039], [0068] and [0083]) and an aggregation induced luminogenic material, wherein the aggregation induced emission material is a luminogenic benzazole derivative, and wherein the luminogenic benzazole derivative is a luminogenic benzoxazole compound (Uvitex OB, Paragraph [0066]).  As evidenced by Kozee, Uvitex OB is a luminogenic benzoxazole compound (Paragraph [0026]).
Regarding claim 66, Nguyen teaches wherein the covert tamper evidencing agent emits detectable light when exposed to UV light (Paragraphs [0033]-[0034]).

Claims 50, 52-54, 65, 66, and 68-71 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Omori (JP5378088). For discussion of Omori, see the English Machine Translation.
Regarding claims 50, 53, and 54, Omori teaches a composition that covertly reveals whether an article associated with the composition has been tampered with (Abstract; Paragraph [0001]), comprising: (a) a covert tamper evidencing agent that, when tampered with, covertly reveals tampering (fluorescent dye, Abstract; Paragraph [0007]); and (b) a resin carrier for the covert tamper evidencing agent (adhesive layer, Paragraphs [0007] and [0031]).  Omori further teaches wherein the covert tamper evidencing agent comprises an aggregation induced luminogenic material, wherein the aggregation induced emission material is a luminogenic benzazole derivative, and wherein the luminogenic benzazole derivative is a luminogenic benzoxazole compound (2,5-bis(5-tert-butyl-2-benzoxazolyl)thiophene, Paragraph [0041]). 
	Regarding claim 51, Omori teaches wherein the covert tamper evidencing agent emits detectable light when exposed to UV light (Paragraph [0007]).
	Regarding claims 65, 68, and 69, Omori teaches an adhesive composition that covertly reveals whether an article associated with the composition has been tampered with (Abstract; Paragraphs [0001] and [0007]), comprising: (a) a covert tamper evidencing agent that, when tampered with, covertly reveals tampering (fluorescent dye, Abstract; Paragraph [0007]); and (b) an adhesive carrier for the covert tamper evidencing agent (adhesive layer, Paragraph [0007]).  Omori further teaches wherein the covert tamper evidencing agent comprises an aggregation induced luminogenic material, wherein the aggregation induced emission material is a luminogenic benzazole derivative, and wherein the luminogenic benzazole derivative is a luminogenic benzoxazole compound (2,5-bis(5-tert-butyl-2-benzoxazolyl)thiophene, Paragraph [0041]).
Regarding claim 66, Omori teaches wherein the covert tamper evidencing agent emits detectable light when exposed to UV light (Paragraph [0007]).
Regarding claim 70, Omori teaches wherein the adhesive carrier is a pressure sensitive adhesive material (Paragraph [0030]).
Regarding claim 71, Omori teaches wherein the amount of cover tampering evidencing agent in the adhesive carrier is about 0.01 wt% to about 5.0 wt%, based on the total weight of the adhesive composition (0.5-4.8 wt%; 0.5 to 5 parts by mass with respect to 100 parts of adhesive, Paragraph [0028]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Omori (JP5378088) in view of Hogerton (U.S. Pat. Pub. 2010/0285398).  For discussion of Omori, see the English Machine Translation.
Omori is relied upon as discussed above. 
Regarding claim 55, Omori teaches that a tackifier can be added to the acrylic pressure-sensitive adhesive (carrier) (Paragraph [0035]).
Omori fails to teach wherein the resin carrier (adhesive) comprises a material selected from a liquid rosin ester resin and a solid rosin ester resin.
Hogerton teaches a tamper indicating article comprising an acrylic pressure sensitive adhesive layer (Abstract, Paragraph [0075]).  Hogerton further teaches that tackifiers may be added to the pressure sensitive adhesive and useful tackifiers include rosin ester resins (Paragraph [0075]), which would inherently be either liquid or solid.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the tackifier of Omori be a rosin ester resin as taught by Hogerton as a known useful tackifier for acrylic pressure sensitive adhesives.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 22, 2022